DOMENGEAUX, Judge,
concurring.
I agree with the majority opinion, but additionally feel that petitioner is not entitled to a restricted license under La.R.S. 32:415.1. This is not a “first time only” situation. I am inclined to believe that the Department is correct in its contention that its failure to revoke petitioner’s license for the second conviction is of no significance in view of the mandatory revocatory provisions on second and subsequent DWI convictions. The recent case of Wenfrey v. Department of Public Safety, 374 So.2d 119 (La.App. 4th Cir. 1979) seems to have some bearing on this case.